 

Exhibit 10.1

 



 

SHORT-TERM LOAN AGREEMENT

 

 

Dated as of March 30, 2020

 

between

 

GOLDEN MINERALS COMPANY

 

as Borrower

 

and

 

SENTIENT GLOBAL RESOURCES FUND IV, L.P.

 

as Lender

 



 

 

 

TABLE OF CONTENTS

 

1.    FACILITY 1 2.    REPAYMENT AND PREPAYMENT 1 3.    INTEREST 1 4.   
UNDERTAKING 2 5.    EVENTS OF DEFAULT 2 6.    ASSIGNMENT 2 7.    MISCELLANEOUS 3
8.    GOVERNING LAW AND JURISDICTION 4

 



 

 

 

THIS SHORT-TERM LOAN FACILITY AGREEMENT (as amended, amended and restated,
supplemented, or otherwise modified from time to time, this “Agreement”) is
dated as of March 30, 2020 and made between:

 

(1)       GOLDEN MINERALS COMPANY, a Delaware corporation with its headquarters
at 350 Indiana Street, Suite 650, Golden CO 80401 (including its successors in
title, permitted assigns and permitted transferees, the “Borrower”), and

 

(2)       SENTIENT GLOBAL RESOURCES FUND IV, L.P., having its official seat in
George Town, Grand Cayman, Cayman Islands, having its registered office address
at Landmark Square, 64 Earth Close, West Bay Beach South, Cayman Islands and
registered with the Registrar of Companies of the Cayman Islands under number
45434 (including its successors in title, permitted assigns and permitted
transferees, the “Lender”).

 

BACKGROUND

 

(A)       The Lender is a significant shareholder of the Borrower.

 

(B)       The Lender has agreed to make a one-time loan to the Borrower in the
principal amount of one million United States dollars (US$1,000,000).

 

(C)       Accordingly, for good and valuable consideration, the receipt of which
is hereby acknowledged, the terms of that loan are those set out in this
Agreement.

 

IT IS AGREED as follows:

 

1.                  FACILITY

 

1.1              Type. Subject to the terms of this Agreement, the Lender agrees
to make a single loan to the Borrower in the principal amount of ONE MILLION
UNITED STATES DOLLARS (US$1,000,000) (the “Loan”).

 

1.2              Purpose. The Borrower shall apply all amounts borrowed by it
under the Loan towards the financing of general corporate purposes.

 

2.                  REPAYMENT AND PREPAYMENT

 

2.1              Repayment. The Borrower shall repay the Loan, together with
accrued interest thereon and any other amount outstanding under this Agreement,
in full on December 31, 2020.

 

2.2              Voluntary prepayment. The Borrower may prepay the Loan in whole
or in part, in each case together with accrued interest, at any time with no
prepayment penalty.

 

2.3              No reborrowing. Any part of the Loan that has been prepaid or
repaid cannot be reborrowed.

 



1 

 

 

3.                  INTEREST

 

3.1              Rate. The Borrower shall pay simple interest on the Loan at a
rate of 10% per annum.

 

3.2              Calculation. Any interest accruing under this Agreement is
calculated on the basis of the actual number of days elapsed and a year of 365
or 366 days, as applicable.

 

3.3              Default interest. If the Borrower fails to pay any amount
payable under this Agreement on its due date, interest shall accrue on that
overdue amount from the due date up to date of actual payment (both before and
after judgment) at a rate which is 2% higher than the rate set out in Clause 3.1
(Rate). Any interest accruing pursuant to this Clause 3.3 is immediately payable
by the Borrower on demand by the Lender and may be compounded by the Lender at
any time.

 

4.                  UNDERTAKING

 

The Borrower shall supply to the Lender all information and documentation which
it understands or should be aware to be important to the Lender upon becoming
aware of it including and at the same time as it is dispatched, information and
documentation dispatched by the Borrower to its shareholders.

 

5.                  EVENTS OF DEFAULT

 

On and at any time after the occurrence of any of the following events or
circumstances, the Loan, together with accrued interest and any other amount
outstanding under this Agreement, shall be immediately due and payable:

 

(a)               the Borrower does not pay within 10 days of its due date any
amount payable pursuant to this Agreement;

 

(b)               the Borrower does not comply with any provision of this
Agreement and, provided that the failure to comply is in the sole opinion of the
Lender capable of being remedied, is not remedied within 10 days; and

 

(c)               bankruptcy or suspension of payments of the Borrower,
dissolution, liquidation or winding up of the Borrower or any analogous
procedure affecting the rights of creditors generally or any corporate action,
legal proceedings or other procedure or step is taken in relation to any of the
foregoing.

 

6.                  ASSIGNMENT

 

6.1              No assignment – Borrower. The rights and obligations of the
Borrower under this Agreement cannot be transferred, assigned or pledged without
the prior written consent of the Lender.

 

6.2              Assignment – Lender. The Lender may transfer, assign or pledge
any of its rights and obligations under this Agreement so long as the Lender
provides prompt written notice to the Borrower. The Borrower shall, to the
extent legally permitted, cooperate with, or consent to, such transfer,
assignment or pledge in advance.

 



2 

 

 

7.                  MISCELLANEOUS

 

7.1              Payments. All amounts set out or expressed to be payable under
this Agreement by the Borrower:

 

(a)               shall be paid in USD into such bank account as the Lender
instructs and cannot be paid by the Borrower invoking any right of set-off;

 

(b)               shall, if the due date is not a business day, be paid on the
next business day in the same month (if there is one) or on the preceding
business day (if there is not);

 

(c)               shall be paid without any deduction or withholding for or on
account of tax (a “Tax Deduction”), unless such Tax Deduction is required by
law. If a Tax Deduction is required by law to be made by the Borrower, the
amount of the payment due from the Borrower shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
that would have been due if no Tax Deduction had been required; and

 

(d)               shall be deemed to be exclusive of any value added tax or any
other tax of a similar nature (“VAT”); if VAT is or becomes chargeable, the
Borrower shall also and at the same time pay to the Lender an amount equal to
the VAT amount.

 

7.2              Evidence of debt. An excerpt from the Lender’s records shall
serve as evidence of the existence and the amounts of any indebtedness by the
Borrower pursuant to this Agreement, subject to proof to the contrary.

 

7.3              No rescission. The Borrower waives, to the fullest extent
permitted by law, its rights to rescind this Agreement, to suspend any of its
obligations or liability under this Agreement, to nullify or to invoke the
nullity of this Agreement on any ground under English law or under any other
applicable law.

 

7.4              Counterparts. This Agreement may be executed in any number of
counterparts, originally or by facsimile, or by way of email or .pdf, each such
counterpart taken together will form one and the same agreement.

 

7.5              Severability. If any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of such provision or
provisions shall not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 



3 

 

 

7.6              Criminal Code Compliance. In this paragraph the terms
“interest,” “criminal rate” and “credit advanced” have the meanings ascribed to
them in Section 347 of the Criminal Code (Canada) as amended from time to time.
The parties hereto agree that, notwithstanding any agreement to the contrary, no
interest on the Loan will be payable in excess of that permitted under the laws
of Canada. If the effective rate of interest, calculated in accordance with
generally accepted actuarial practices and principles, would exceed the criminal
rate on the credit advanced, then:

 

(a)               the elements of return which fall within the term “interest”
will be reduced to the extent necessary to eliminate such excess;

 

(b)               any remaining excess that has been paid will be credited
towards prepayment of the Loan; and

 

(c)               any overpayment that may remain after such crediting will be
returned forthwith to the Borrower upon demand, and, in the event of dispute, a
Fellow of the Canadian Institute of Actuaries appointed by the Lender will
perform the relevant calculations and determine the reductions, modifications
and credits necessary to effect the foregoing and the same will be conclusive
and binding on the panics hereto. This Agreement and all related agreements and
documents will automatically be modified to reflect such modifications without
the necessity of any further act or deed of the Borrower and the Lender to give
effect to them.

 

7.7              Interest Act Disclosure. For the purposes of the Interest Act
(Canada) and disclosure under such act, whenever interest to be paid under this
Agreement is to be calculated on the basis of a year of 365 or 366 days or any
other period of time that is less than a calendar year, the yearly rate of
interest to which the rate determined pursuant to such calculation is equivalent
is the rate so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by either 365
or 366 or such other period of time, as the case may be.

 

7.8              Enurement. This Agreement will enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

 

8.                  GOVERNING LAW AND JURISDICTION

 

8.1              Governing law. This Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.

 

8.2              Jurisdiction. Each of the parties hereto irrevocably submits to
the non-exclusive jurisdiction of the Courts of the Province of Ontario and
agrees to be bound by any suit, action or proceeding commenced in such Courts
and by any order or judgment resulting from such suit, action or proceeding, but
the foregoing will in no way limit the right of the Lender to commence suits,
actions or proceedings based on this Agreement in any jurisdiction it may deem
appropriate.

 

[remainder of page intentionally left blank; signature page follows]

 



4 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.

 

  BORROWER:       GOLDEN MINERALS COMPANY       By: /s/ Warren M. Rehn   Name:
Warren M. Rehn   Title: President & CEO       LENDER:       SENTIENT GLOBAL
RESOURCES FUND IV, L.P. (by its general partner SENTIENT GP IV, L.P., by its
general partner SENTIENT EXECUTIVE GP IV, LIMITED)       By: /s/ Michau de Leeuw
  Name: Michau de Leeuw   Title: Director

 

Short-Term Loan Agreement

 



 

 